SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 TREATY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0884116 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 440 Louisiana, Suite 1400 Houston, Texas 77002 (Address of principal executive offices) (504) 599-5684 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of October 15, 2010, was 496,605,424. TREATY ENERGY CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 17 Item 3 Quantitive And Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities 22 Item 3 Defaults Upon Senior Securities 22 Item 4 (Removed and Reserved) 22 Item 5 Other Information 22 Item 6
